AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                    Pagel of I
                                                                                                                                                                                          /,)

                                                         UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRJCT OF CALIFORNIA

                              United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                                         V.                                              (For Offenses Committed On or After November I, 1987)


                                Faustino Garcia-Botello                                                  Case Number: 3:19-mj-24173




REGISTRATION NO. 90838298
                                                                                                                                             OCT I 5 2019
THE DEFENDANT:
 IZl pleaded guilty to count(s) ---=--1_::_o::_f_::_C_::_o::::m::;:p_::_la=i=nt.:.__ _ _ _ _ _ _ _ _----f-liiOlJC+iLff!ER:fK!t.,1-flJlt!.ss'.,.D.,IS~T:.;.R~IC:;.T,..;C;cO~U~R~Tcc-c-+-
                                                                                                                                            I,
 0 was found guilty to count(s)                                                                           BY                                                        L~~RNIA
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                      Nature of Offense                                                                            Count Number(s)
8:1325                                               ILLEGAL ENTRY (Misdemeanor)                                                                  1

 •         The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •         Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                     I
                                                   -~ TIME SERVED                                 O _ _ _ _ _ _ _ _ days

 IZl Assessment: $10 WAIVED            IZI Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 ~ defen. dant's p. ossession at the time of arrest upon their deportation a,r                         1
                                                                                   'ti I0 ,;· • {-rir r ''-            feryo~t\l.
 IrJ-,sr~f_ii~{fmf1J.nds defendant be deported/removed with relative, Lr ('    I \i I                charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United ~tates·Attorney of any material change in the defendant's economic circumstances.
           //       _,..,..,•••••'\'-•,o,'-.
       /            ,              i '·,.
                /                 J                '/·-~                                            Tuesday, October 15, 2019
            -·{·~. --~r '\ /} \                                                                     Date of Imposition of Sentence

     (/ (... (/ '1\          /(\\11                                                                  ~/~
    eceive"a-                             1 f                    /1/                                             ~---
                                               ,   -- l       ~-/J                                  LH_O_N_RA~B,,,~LE_B_A_RR_Y_M___K_U_RRE
                                                                                                                                       __N_ _ __
\                                                                                                    UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                          3:19-mj-24173
